Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: MegaWest Issues Correction Cusip: No. 585168 107 CALGARY, Aug. 4 /CNW/ - MegaWest Energy Corp., (the "Company" or "MegaWest"), (OTCBB:MGWSF) issues a correction to the terms of the junior Secured Convertible Notes that were announced on August 3, 2010 as follows: FINANCING $2,200,000 Junior Secured Convertible Notes: << - Conversion Price: Was originally announced as US$0.07 per common share. The correct conversion price is US$0.05 per common share. >> Please refer to the company's press release issued on August 3, 2010 for the remainder of the financing terms. %CIK: 0001172298 /For further information: Kelly D. Kerr, Vice President Finance & CFO,
